 KENROSE MANUFACTURING COMPANY, INC.267Employer's complement from season to season," the policies of theAct will best be effectuated by the direction of an immediate election.10[Text of Direction of Election omitted from publication in thisvolume.]e In cases such as this, the Board does not condition the holding of elections upon ashowing that there is substantialidentity in the employeecomplement from season toseason.Were we toagree with the Employer's reasoning,we would be precluded fromconducting an election in any seasonal industry where, as is often the case, there is a highrate of turnover from season to season.10Cf.Franklin County Sugar Company,97 NLRB 936;California Spray-Chemical Corp.,supra;Cain Canning Company, 81NLRB 213.The cases relied upon by the Employer inthis connection contain facts which are decisively distinguishable from those herein.ILENROSEMANUFACTURING COMPANY, INC.andTEXTILEWORKERSUNION OF AMERICA, CIO, PETITIONER.Case No. 5-IBC-1130.No-vember 10, 1952Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Louis S. Wallerstein, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with thiscaseto a three-memberpanel [Members Houston, Murdock, and Peterson].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent employees ofthe Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act, for the following reasons:The Employer and Intervenor (International Ladies' GarmentWorkers' Union, AFL) on July 1, 1950, entered into a collective bar-gaining contract covering employees at the Employer's twoRoanoke,Virginia, plants involved herein.By its terms the contract was tobe effective "July 1, 1950 for a period of two (2) years and .. .terminate on Sept. 30, 1952," subject to a 30-day automaticrenewalclause.This contract also contained an unlawful union-securityclause.'On July 18, 1952, the contracting parties entered into a1 The union-securityclause was as follows : ".. . It is agreedthatduring the periodof this agreementor anyrenewal or extensionthereof, theEmployer will employ nonebut members in good standingof the Unionand will not retain in its employ any workersdeclaredby the Union not to bemembers thereof in good standing.In the event theemployershall require additional workers, the Employer shall have theright to engage such workers inthe open market.Such workers need not necessarily bemembers of the Union when hired but must become members in good standing after therespective trial period hereinafter referred to."101 NLRB No. 71. 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDnew contract, eliminating the unlawful union-security clause 2 andextending the 1950 contract, with certain changes not here pertinent,to September 30, 1954.The Petitioner requested recognition onJuly 25, 1952, and filed its petition on July 30, 1952.The Petitioner contends the 1952 contract is a premature extensionof the 1950 contract and cannot therefore bar an immediate election.The Employer and Intervenor assert that the premature extensionrule is inapplicable to the 1952 contract because, among other things,the 1950 contract contained an unlawful union-security clause andthus constituted no bar from its inception.As the Petitioner's claimand petition followed the execution of the valid 1952 contract, theycontend the latter contract bars the present petition.We agree withthe Employer's and Intervenor's contention.The Board has previously held that the premature extension ruleis applicable only if the original agreement was a bar to an electionat the time the subsequent agreement was executed. If the originalagreement wasnot abar, the premature extension rule is inapplicableto the subsequent agreement.'Here, the 1950 contract was never abar because of its unlawful union-security clause.The 1952 con-tract, therefore, was no "premature extension" and, as the Petitioner'sclaim and petition were untimely with respect to that contract, itconstitutes a bar to a present determination of representatives.Accordingly, we shall order that the petition be dismissed.OrderITISHEREBY ORDEREDthat the petition filed herein be, and it herebyis, dismissed.2 In its letter to the Employer on July 11,1952, the Intervenor stated that for sometime counsel had been urging the Intervenor to correct the unlawful union-security clausein the 1950 contract.sCuahman'a Sons, Inc.,88 NLRB 121 ;The Broderick Company,85 NLRB 708.A. H. BELOCORPORATIONandRADIO BROADCAST TECHNICIANS, LOCALUNION 1257, INTERNATIONALBROTHERHOOD OF ELECTRICALWORKERS,AFL,PETITIONER.Case No. 16-RC-1149.November 10, 1952Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before William H. Renkel, Jr.,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Houston and Murdock].101 NLRB No. 77.